FIFTH DIVISION
                              DILLARD, C. J.,
                          REESE, J., and COOMER, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                   February 6, 2019




In the Court of Appeals of Georgia
 A16A2003. NEW CINGULAR WIRELESS PCS, LLC et al. v.
     GEORGIA DEPARTMENT OF REVENUE et al.

      DILLARD, Chief Judge.

      New Cingular Wireless PCS, LLC; Chattanooga MSA LP; Georgia RSA No.

3, LP; and Northeastern Georgia RSA Limited Partnership (“appellants”) filed suit

against the Georgia Department of Revenue (“the Department”) and Lynnette T. Riley

in her official capacity as commissioner, following the Department’s refusal to issue

a refund of what the appellants contend were erroneously paid taxes. The Department

filed a motion to dismiss the appellants’ action, which the trial court granted.

Appellants then appealed to this Court, contending that the trial court erred in

concluding that (1) they must first refund the allegedly erroneously collected taxes
to their customers before seeking a refund from the Department; (2) they lacked

standing to seek a refund for taxes collected prior to May 5, 2009; and (3) the action

for a refund was a class action barred by Georgia law.

      In New Cingular Wireless PCS, LLC v. Georgia Department of Revenue, 340

Ga. App. 316 (797 SE2d 190) (2017), we affirmed the grant of the motion to dismiss,

holding that, under the relevant regulation, appellants needed to first refund the

allegedly erroneously paid sales taxes to customers before securing a refund from the

Department.1 But the Supreme Court of Georgia reversed our decision in New

Cingular Wireless PCS, LLC v. Georgia Department of Revenue, 303 Ga. 468 (813

SE2d 388) (2018), and remanded the case for this Court to consider appellants’ two

remaining enumerations of error.2 Having done so, we vacate our earlier opinion,

adopt as our own the opinion and judgment of the Supreme Court as to the appellants’

first claim of error, and now consider their remaining claims of error.




      1
          See 340 Ga. App. at 323-24 (1).
      2
          See 303 Ga. at 474 (2).

                                            2
      As provided in both the Supreme Court’s opinion and our prior opinion, the

facts of this case are as follows:

      The appellants allege that from November 1, 2005 until September 7,
      2010, they sold wireless Internet access services to Georgia customers,
      which were exempt from state sales tax under OCGA § 48-8-2. In
      November 2010, the appellants filed refund claims with the Department
      for sales tax that they claimed was, until September 2010, erroneously
      charged to Georgia customers on the purchase of wireless Internet
      access service. The Department officially refused to pay the requested
      refund claims on March 19, 2015. Accordingly, on April 17, 2015, the
      appellants filed their complaint to challenge this denial.


      The Department answered and moved to dismiss for a lack of
      subject-matter jurisdiction and the failure to state a claim upon which
      relief could be granted. Thereafter, the Department amended its answer
      and attached as an exhibit a copy of a global settlement agreement
      entered into between the appellants and their customers. The Department
      argued that the complaint should be dismissed because (1) the appellants
      did not reimburse the alleged illegally collected sales tax to customers
      before seeking a refund from the Department, in violation of Department
      Regulation 560-12-1-.25; (2) the appellants lacked standing to file
      sales-tax-refund claims on behalf of customers for periods prior to May
      5, 2009; and (3) the action was barred by Georgia class-action law.




                                         3
      Following a hearing on the motion to dismiss, the trial court granted it
      on all three grounds.3


      With this factual and procedural backdrop in mind, we will now address the

appellants’ remaining claims of error.

      1. First, we address the trial court’s grant of the Department’s motion to

dismiss on the basis that the appellants lacked standing to file refund claims for

periods prior to May 9, 2009.

      The question of standing is a jurisdictional issue.4 Indeed, as the Supreme

Court of Georgia noted in its opinion, “sovereign immunity like various other rules

of jurisdiction and justiciability is concerned with the extent to which a case properly

may come before a court at all.”5 Additionally, our Supreme Court explained that


      3
      Id. at 468-69 (punctuation omitted) (quoting New Cingular Wireless PCS, 340
Ga. App. at 316).
      4
         See Parker v. Leeuwenberg, 300 Ga. 789, 790 (797 SE2d 908) (2017)
(“Though the trial court did not address the question of standing, it is a jurisdictional
issue[.]”); see also Ford Motor Co. v. Young, 322 Ga. App. 348, 351 (1) (745 SE2d
299) (2013) (noting that standing was one of two jurisdictional issues in the case); In
the Interest of M. B. B., 241 Ga. App. 249, 250 (1) (526 SE2d 76) (1999) (same).
      5
       New Cingular Wireless, 303 Ga. at 470 (1) n.3 (punctuation omitted); accord
McConnell v. Dep’t of Labor, 302 Ga. 18, 18-19 (805 SE2d 79) (2017); Consolidated
Gov’t of Columbus, Ga. v. P&J Beverage Co., 344 Ga. App. 482, 482 (1) (810 SE2d
640) (2018).

                                           4
“there is agreement that OCGA § 48-2-35 . . . waive[s] the State’s sovereign

immunity to allow tax refunds,” but that “[t]he only question is the extent of that

waiver.”6 To that end, OCGA § 48-2-35 (a) provides, in pertinent part, that

      [a] taxpayer shall be refunded any and all taxes or fees which are
      determined to have been erroneously or illegally assessed and collected
      from such taxpayer under the laws of this state, whether paid voluntarily
      or involuntarily, and shall be refunded interest . . . on the amount of the
      taxes or fees from the date of payment of the tax or fee to the
      commissioner at an annual rate . . . .7


OCGA § 48-2-35 also provides that a “claim for refund of a tax or fee erroneously or

illegally assessed and collected may be made by the taxpayer at any time within three

years after[,]” in the case of a non-income tax or fee, “[t]he date of the payment of the

tax or fee to the commissioner[.]”8 And the statute further specifies that, “[f]or

purposes of all claims for refund of sales and use taxes erroneously or illegally

assessed and collected, the term ‘taxpayer,’ as defined under [OCGA §] 48-2-35.1,




      6
          New Cingular Wireless, 303 Ga. at 470 (1) n.3 (punctuation omitted).
      7
          OCGA § 48-2-35 (a).
      8
          OCGA § 48-2-35 (c) (1) (A) (i).

                                            5
shall apply.”9 In OCGA § 48-2-35.1 (d), “taxpayer” is defined as, inter alia, “a dealer

as defined in [OCGA § 48-8-2 (8)] that collected and remitted erroneous or illegal

sales and use taxes to the commissioner.”10


      9
          OCGA § 48-3-35 (f).
      10
           In defining “taxpayer,” OCGA § 48-2-35.1 (d) also provides that

      [a] person that has erroneously or illegally paid sales taxes to a dealer
      that collected and remitted such taxes to the commissioner may file a
      claim for refund either initially with the commissioner or, alternatively,
      elect to seek a refund from the dealer, by submitting a written request for
      refund to the dealer, and file a claim for refund with the commissioner
      after being unable to obtain a refund from such dealer. Such person shall
      also be considered a taxpayer for purposes of filing a claim for refund
      with the commissioner under Code Section 48-2-35[.]


(Emphasis supplied). But such person may only do so if he or she meets certain
delineated requirements also provided by the statute. See OCGA § 48-2-35.1 (d) (1)-
(2); see also Ga. Power Co. v. Cazier, 321 Ga. App. 576, 578 (1) (740 SE2d 458)
(2013) (explaining that, under OCGA § 48-2-35.1 (d) (1)-(2), “[i]f the person files a
refund claim initially with the commissioner, the person must provide the department
with a notarized form executed by the dealer which affirms, among other things, that
the dealer remitted the taxes to the state and will not claim a refund of the same tax
included in the person’s refund request. But if the person files a refund claim with the
commissioner after having been unable to obtain a refund directly from the dealer, the
person must provide a letter or other information to the commissioner showing either
that the dealer refused or was unable to refund the erroneously collected sales taxes,
or that the dealer did not act upon the person’s written refund request within 90 days”
(citations omitted)).

                                           6
      Prior to May 5, 2009, “dealers” lacked standing to file claims for tax refunds

on behalf of customers from whom a tax had been erroneously paid or illegally

collected.11 But, effective May 5, 2009, OCGA §§ 48-2-35 and -35.1 were amended

to provide standing for dealers to seek such refunds.12

      Here, the parties agree that appellants, as dealers, were permitted by statute to

seek tax refunds on behalf of customers. But they disagree as to whether the

amendments providing dealers with standing have retroactive or only prospective

application. In this respect, our Supreme Court has repeatedly recognized that “[l]aws




      11
          See Sawnee Elec. Mem. Corp. v. Ga. Public Serv. Comm., 279 Ga. 22, 23 (2)
(608 SE2d 611) (2005) (“We address first the question of the EMC’s direct standing.
Under OCGA § 48-2-35 (b) (4), one must be a ‘taxpayer’ to bring an action for a tax
refund. . . . If the party remitting the tax to the governmental body did not bear the
burden of the tax because it passed the tax on to its customers, the party remitting the
tax does not have standing to file a claim for refund of state taxes. . . . Since the EMC
did not bear the burden of the tax because it was passed on to its members/patrons,
the EMC did not have direct standing to file a claim for refund of state taxes.”
(citations omitted)); see also James B. Beam Distilling Co. v. State, 263 Ga. 609, 611
(2) (437 SE2d 782) (1993) (“If the remitting party did not bear the burden of the tax,
it is not entitled to bring a suit to recover a refund of any overpayment.”); Citibank
(S.D.), N.A., v. Graham, 315 Ga. App. 120, 123 (2) (726 SE2d 617) (2012)
(interpreting prior version of OCGA § 48-2-35, and explaining that under that statute,
“[o]nly the taxpayer who has the burden of paying the tax may receive a refund of
sales tax paid”).
      12
           See 2009 Ga. Laws, p. 817-20, 824 §§ 3, 4, 9.

                                           7
prescribe for the future.”13 Indeed, OCGA § 1-3-5 explicitly notes this and further

explains that laws “ordinarily [cannot] have a retrospective obligation.”14 Thus, the

settled rule for the construction of statutes is “not to give them a retrospective

operation, unless the language so imperatively requires.”15 And a statute does not

operate retrospectively in its legal sense “simply because it relates to antecedent

facts[.]”16 Instead, the relevant statutory text must plainly seek to “affect transactions

which occurred or rights which accrued before it became operative as such, and

which ascribe to them essentially different effects, in view of the law at the time of

their occurrence.”17

      13
        S. States-Bartow Cnty., Inc. v. Riverwood Farm Homeowners Assoc., 300 Ga.
609, 611 (797 SE2d 468) (2017) (punctuation omitted); accord Fowler Props., Inc.
v. Dowland, 282 Ga. 76, 77 (1) (646 SE2d 197) (2007); DeKalb Cnty. v. State, 270
Ga. 776, 777 (1) (512 SE2d 284) (1999); Bank of Norman Park v. Colquitt Cnty., 169
Ga. 534, 536 (150 SE 841) (1929) (Syllabus by the Court).
      14
           OCGA § 1-3-5; see also GA CONST Art. 1, § 1, ¶ X (“No . . . retroactive law
. . . shall be passed.”).
      15
        Bank of Norman Park, 169 Ga. at 536 (Syllabus by the Court) (emphasis
supplied) (punctuation omitted).
      16
        DeKalb Cnty., 270 Ga. at 778 (1) (punctuation omitted); accord Frantz v.
Piccadilly Place Condo. Assoc., Inc., 278 Ga. 103, 105 (2) (597 SE2d 354) (2004);
Harrell v. City of Griffin, 346 Ga. App. 635, 639 (2) (b) (Ga. App. June 27, 2018).
      17
       DeKalb Cnty., 270 Ga. at 778 (1) (punctuation omitted); accord Harrell, 346
Ga. App. at 639 (2) (b).

                                            8
      Additionally, as our Supreme Court has explained, “[l]egislation which

involves mere procedural or evidentiary changes may operate retrospectively;

however, legislation which affects substantive rights may only operate

prospectively.”18 And the distinction is that a substantive law “creates rights, duties,

and obligations while a procedural law prescribes the methods of enforcing those

rights, duties, and obligations.”19

      With these guiding principles in mind, we note that, in essence, standing is the

question of “whether the litigant is entitled to have the court decide the merits of the

dispute or of particular issues,”20 and litigants “must establish their standing to raise




      18
        Crane Composites, Inc. v. Wayne Farms, LLC, 296 Ga. 271, 272 (765 SE2d
921) (2014); accord Enger v. Erwin, 245 Ga. 753, 754 (267 SE2d 25) (1980).
      19
         Crane Composites, 296 Ga. at 272; accord Polito v. Holland, 258 Ga. 54, 55
(3) (365 SE2d 273) (1988); see Murphy v. Murphy, 295 Ga. 376, 377 (761 SE2d 53)
(2014) (“[O]ne has no vested rights in any course of procedure, and the presumption
against a retrospective statutory construction does not apply to statutory enactments
which affect only court procedure and practice, even when the alteration from the
statutory change results in a disadvantage to a party.”).
      20
         Sherman v. City of Atlanta, 293 Ga. 169, 172 (2) (744 SE2d 689) (2013)
(punctuation omitted) (emphasis supplied); accord Cotton Pickin’ Fairs, Inc. v. Town
of Gay, 346 Ga. App. 327, 329 (1) (816 SE2d 160) (2018).

                                           9
issues before they are entitled to have a court adjudicate those issues[.]”21 Thus,

standing is an entitlement, or a substantive right, to seek redress in a court of law.

And because the amendments to OCGA §§ 48-2-35 and -35.1 provide dealers with

standing—or the right—to seek such refunds, and because those amendments were

effective on May 5, 2009, the trial court correctly concluded that the appellants

lacked standing to seek a refund for taxes collected prior to May 5, 2009 (i.e., the

taxes collected from November 1, 2005, through May 4, 2009).22

      2. Next, with regard to taxes collected after May 5, 2009, we consider the

appellants’ argument that the trial court erred by concluding that their action for a




      21
        Sherman, 293 Ga. at 172 (2) (punctuation omitted) (emphasis supplied);
accord Cotton Pickin’ Fairs, 346 Ga. App. at 329 (1).
      22
         The appellants maintain that prospective application of the amendments is
“illogical” because it “would cause dealers to only have the full ability to pursue
refunds three years after May 5, 2009, when the three-year refund statute of
limitations would be available.” This argument is a nonstarter. Indeed, as appellants
acknowledge, “on the effective date of May 5, 2009, no dealer could have filed a
refund claim because only prospective periods would be eligible.” This is not a
“three-year waiting period,” as appellants claim, but rather the three-year period
delineated in OCGA § 48-2-35 (c) (1) (A) provides a time limit—a statute of
limitations—in which to seek a refund. See, e.g., Amu v. Barnes, 283 Ga. 549, 551
(662 SE2d 113) (2008) (“[A] statute of limitations is a procedural rule limiting the
time in which a party may bring an action for a right which has already accrued.”
(punctuation omitted)).

                                         10
refund was a class-action suit barred by Georgia law. On this point, we agree with the

appellants.

      OCGA § 48-2-35 (c) (1) (D) provides that “[a] claim for refund may not be

submitted by the taxpayer on behalf of a class consisting of other taxpayers who are

alleged to be similarly situated.” And OCGA § 48-2-35 (c) (5) also provides that

“[a]n action for a refund pursuant to paragraph (4) . . . shall not be brought by the

taxpayer on behalf of a class consisting of other taxpayers who are alleged to be

similarly situated.” Thus, the trial court was correct in its determination that class-

action claims for refunds are “expressly prohibited by Georgia’s refund statute.”

      But where the trial court erred was in determining that the appellants’ action

for a refund was a class-action suit barred by law. While it is true that the appellants

were ordered, as part of a settlement agreement, to seek refund claims on behalf of

a settlement class consisting of its customers, the appellants are not seeking refund

claims “on behalf of a class consisting of other taxpayers who are alleged to be

similarly situated,” which is what the statute prohibits. Instead, the appellants, as

dealers, sought refunds on behalf of customers, to whom the appellants intend to

remit the funds. The appellants did not file on behalf of other similarly situated



                                          11
taxpayer-dealers,23 and the trial court erred in concluding otherwise. Accordingly, we

reverse the trial court’s dismissal as to the appellants’ action for a refund of taxes

collected after May 5, 2009.

      For all these reasons, we vacate our earlier opinion and adopt as our own the

opinion and judgment of the Supreme Court as to the appellants’ first claim of error.

We also affirm the trial court’s dismissal of the action for a refund of taxes collected

between November 1, 2005, and May 4, 2009, but reverse the trial court’s dismissal

of the action for a refund of taxes collected after May 5, 2009.

      Judgment affirmed in part and reversed in part. Reese and Coomer, JJ.,

concur.

      23
         See OCGA § 48-2-35.1 (d) (defining “taxpayer” as both “a dealer as defined
in [OCGA § 48-8-2 (8)] that collected and remitted erroneous or illegal sales and use
taxes to the commissioner” or “[a] person that has erroneously or illegally paid sales
taxes to a dealer that collected and remitted such taxes to the commissioner”); see
also OCGA § 9-11-23 (setting forth the requirements for a class-action suit). Cf.
Herring v. Ferrell, 233 Ga. 1, 1-2 (1) (209 SE2d 599) (1974) (holding that action was
a class action when “five persons, including petitioner . . . , brought an action on their
own behalf and on behalf of all other taxpayers of Grady County who were similarly
situated”); Cheely v. State, 165 Ga. App. 755, 756-57 (302 SE2d 435) (1983)
(affirming trial court’s determination that action was not a class action, and noting
that “while this intervention by certain citizens and taxpayers attacking the validity
and binding effect of the contract . . . has reference to ‘all citizens, residents and
property owners thereof’ . . . , the intervention was not characterized as an
intervention by a class nor did the orders of the court make it into a class action, and
we do not deem such intervention to be a statutory class action . . . .”).

                                           12